Case 2:19-cv-03073-ERK-SIL Document 33 Filed 02/17/21 Page 1 of 1 PageID #: 2446
 CIVIL CAUSE FOR PRE-TRIAL CONFERENCE VIA VIDECONFERENCE
 BEFORE JUDGE KORMAN DATE: 2/17/2021 TIME: 3 HOURS, 20 MIN.
 19CV3073

 TITLE:           United States of America-v.-Confidence U.S.A. Inc et al

 PLTFFS ATTY:           Bob Schumacher
                        x present                  not present

                         Raquel Toledo
                         x present                 not present

                        Jennifer C. Argabright
                         x present                 not present


DEFTS ATTY:             Elizabeth Li Mo
                        x present                  not present

                        Hugh H. Mo
                        x present                  not present


    Court Reporter: Michele Nardone / Linda Danelczyk        COURTROOM DEPUTY: Talia Magnas

 x        CASE CALLED.           x_      SETTLEMENT CONF HELD.

x    COURT RESERVES JUDGMENT

 OTHER: In re: the Court’s order of 2/10/2021: Hearing held. Defendants’ attorney call James
 Lassiter (exhibits A and B, direct, cross). Closing arguments heard. Decision reserved.
